







Willis




REVISED


Contract of Employment




Private and Confidential




















(

























































--------------------------------------------------------------------------------







Contract of Employment




The information contained in this document includes the requirement of a
statement of the terms and conditions of your employment in accordance with the
Employment Rights Act 1996.


This agreement is made on 17 December 2007 and is between




Name Tim Wright


and


Company Willis Limited




The main terms and conditions of your employment are set out below. For further
details of these and other matters including our Ethical Code, please refer to
the Global Policy manual and the Associate Handbook. For the avoidance of doubt,
the terms set out in this Contract of Employment take precedence over the Global
Policy Manual and the Associate Handbook and offer letter. The contents of the
Associate Handbook and Global Policy Manual do not form part of your Contract of
Employment, but are indicative of Company Policy and Procedure. The Company
reserves the right to vary these Policies and Procedures from time to time.




Date this Employment Begins:        1 September 2008


Date Continuous Employment Begins:    1 September 2008


Employment prior to this date with any previous employer does not count as part
of your continuous employment with the Company. This date is not necessarily the
date used to determine your entitlement to certain benefits.


Current Job Title:        Group Chief Operating Officer
You may be transferred to any other job in the Group which in the reasonable
opinion of the Company would be suitable, on terms and conditions no less
favourable than those set out in this document. It is not envisaged that any
such transfer will affect your status as a member of the Executive Committee.


Location:            51 Lime Street, London


You may be transferred to any other office in the Group. Your agreement to such
a transfer will be sought unless in the reasonable opinion of the Company, the
transfer does not necessitate you having to move home address.


Salary:            £405,000 per annum


Your salary will be paid monthly in arrears by direct transfer to your
bank account. Your salary will be reviewed annually.




Page2

2007Z

--------------------------------------------------------------------------------





Hours of Work:
Your normal hours of work are 35 hours per week, 09:30 - 17:30, Monday to Friday
each week (but excluding public holidays) or as agreed locally by Management
and/or local practice,


Unless otherwise agreed, these hours shall include one hour for lunch to be
taken at a time agreed with your Manager or Director.


You will be expected to work such additional hours as necessary to meet the
demands of the business. You may also be required to vary the pattern of your
working hours as necessitated by changing commercial needs, if in the reasonable
opinion of the Company it is practicable for you to comply. Any additional hours
worked are subject to the provisions of the Working    Time Regulations 1998 and
any amendment(s) to the Regulations thereof.


Employment Obligations:


During your working hours you must devote the whole of your time, attention and
ability to the business of the Company and at all times you must promote the
interest and general welfare of the Group.


Whilst this Contract is in force you may not take any outside employment or
engage in any business without prior written agreement of your Partners Group
Member nor may your additional employment render your total working time in
breach of the Working Time Regulations.
You are not permitted to engage in any activity, which might interfere with the
performance of your duties or cause a conflict of interest, other than with
written permission of your line manager.


Duty of Confidence:
During and after the termination of this Contract you must keep with inviolable
secrecy and may not use for any purpose nor reveal to anyone (other than those
whose province it is to know the same) any secret or confidential information
entrusted to or discovered by you. This includes but is not limited to
information concerning the Company's business, operations, products, markets,
trade secrets, technical know how, product formulations or techniques, names or
lists of employees, Clients or Prospective Clients and their insurance or
commercial affairs or any other matters pertaining to them and revealed to you
in the course of your employment which has not come into the public domain. This
duty applies without tune limit.


For further guidance, the provisions concerning Confidential Information are set
out in full in the Global Policy Manual.


Copyright, Inventions and Patents
You must promptly disclose to the Company all ideas, concepts, works, methods,
discoveries, improvements, inventions or designs which you create or produce
either alone or with others (except those created or produced wholly outside
working hours which are totally unconnected with your employment) ("the Works").
All and any rights of whatever nature in each such Work shall belong absolutely
to the Company and you shall hold the same in trust for the Company until such
proprietary rights shall be fully and absolutely vested in the Company. The
Company shall be entitled to make such, modifications or adaptations to or from
any of the Works as it shall in its absolute discretion determine.
Page3

2007Z

--------------------------------------------------------------------------------







You hereby assign to the Company with full title guarantee by way of assignment
all present and future copyright, database tights, design
rights (whether registered or unregistered) and other proprietary rights (if
any) and all rights of action for damages for infringement of such rights for
the full term thereof and any renewals and extensions thereof throughout the
world and you hereby waive in favour of the Company· all moral rights conferred
on you by chapter 4 of part 1of the Copyright Designs and Patents Act 1988 in
relation to any of the Works and at the request and expense of the Company you
shall do all things and execute all documents necessary or desirable to
substantiate the rights of the Company in the Works.


Other Obligations:
If you are in grade 9 or above, and/or personally deal with any Client or
Prospective Client in the course of your duties, you shall not without the prior
written consent of the Company for a period of 12months after the termination of
your employment, other than after the wrongful termination of your employment by
the Company, whether on behalf of yourself or any other person, firm or company
in competition with the Company or the Group, directly or indirectly:


(i) solicit Business from; or
(ii)seek to procure orders from; or
(iii)transact or handle Business or otherwise deal with; or
(iv)approach, canvass or entice away from the Group the Business of
any Client of the Group with whom you have personally and materially dealt in
the course of your duties at any time during the 12 months prior to the
termination of your employment. The period of this restriction shall be reduced
after the date your employment ends by a period equal in length to any period of
lawful suspension from, your duties or exclusion from any premises of the
Company during any period of notice.


The restrictions set out in sub paragraphs (i) and (ii) above shall apply as if
the references to the "Prospective Client" were substituted for references to
the ' Client".


If you are in grade 9 or above, you shall not for a period of 6 months after the
lawful termination of your employment directly or indirectly induce or seek to
induce any employee of the Group with whom you have directly and materially
worked in the 12 months preceding the termination of your employment (excepting
a clerical and secretarial employee) to leave its employment where the
department of that employee (whether alone or in conjunction with tl1e departure
of other employees who are members of a team in which you performed duties)
would do material harm to the Group and where the departure is intended for the
benefit of you or your new employer or any other organisation carrying on a
business in competition with the Group.


Each of the above restrictions constitutes an entirely separate and distinct
covenant and the invalidly or unenforceabilily of any such Covenant shall not
affect the validity or enforceabilily of the remaining covenants.






Page4

2007Z

--------------------------------------------------------------------------------





The details of all your obligations are contained in the Global Policy Manual
and the Associate Handbook and the terms herein should be read in conjunction
with those in the Global Policy Manual and Associate Handbook.


Pension Scheme:
The Company agrees to direct any contributions to which you would become
entitled to receive under the Willis Stakeholder Pension Scheme into your
personal SIPP. For purposes of this arrangement, the Company agrees to
contribute an amount equal to ten (10) percent of your gross annual salary,
capped at the Schemes Earnings Cap of £112,800. Please note that the Schemes
Earnings Cap is reviewed on an annual basis in April, and any adjustments to the
Cap would be made to the contributions the Company is making on your behalf.
Additionally, the Company will also direct an amount of money equal to the
standard car allowance at a Grade 14 level into your personal SIPP. At present,
this amount is equal to £7,332 per annum. All contributions will be directed to
your SIPP on a monthly basis, provided you have put forward details as to where
the monies should be directed.


Willis will hold certain personal data about you (see the section entitled 'Data
Protection') including your name, address and date of birth and other
information needed to assist in the smooth running of the scheme. In accordance
with Willis' requirements under the Data Protection Act 1998, this information
will only be available to Willis and the provider of the scheme (currently
Friends Provident plc). It will only be used by them to calculate and provide
benefits and for the efficient running of the scheme.


Absence from Work:
Your entitlement to payments whilst you are absent from work, and the procedure
that you should follow if you are unable to attend the office for any reason are
contained in the Associate Handbook.




Medical Examination:
The Company reserves the right to require you at any time to submit yourself for
examination by a doctor appointed by the Company at the Company's expense.
Additionally, after two years service at grade 14 or above, you will be required
to have the first of your biennial medical examinations at the Company's
expense. Our Occupational Health Department will contact you when this becomes
due.
        
Holidays:
Grades 1-8 inclusive 23 days per annum


Grade 9 25 days per annum (excluding bank and above public holidays)
The holiday year runs from 1 January to 31 December. Holiday entitlement
increases by 1 day for every year's completed service at the previous 31
December up to a maximum of 25 days. Please refer to the Associate Handbook for
your pro rata entitlement in year of joining and of leaving. Payment will be
made for Public Holidays.
For part-time staff, holiday entitlement and entitlement to payment for Public
Holidays, is pro-rata, as outlined in the Associate Handbook.


Employee Benefits:
The Details and eligibility rules of Employee Benefits to which you may be
entitled are contained in the Associate Handbook.
Page5

2007Z

--------------------------------------------------------------------------------



Termination of Employment:
a)
You may terminate your employment by giving written notice as follows:



Grades 1- 8 inclusive


Up to 4 weeks continuous service        - 1 week
Over 4 weeks continuous service        - 4 weeks
Grades 9 - 11 inclusive            -3 months


Grades 12 and above            -6 months
b)
lf your employment is terminated by the Company you will receive written notice
as follows:

Grades 1- 8 inclusive
Up to 4 weeks continuous service         - 1 week
Up to 4 years continuous service        - 4 weeks
From 5 to 12 years continuous service    - 1 week for each year of completed
service


Over 12 years continuous service        - 12 weeks


Grades 9 - 11 inclusive            - 3 months
                    
Grades 12 and above            - 6months


c)
This agreement will automatically terminate on your 65th birthday.

This does not affect your statutory rights under the Employment Equality (Age)
Regulations 2006.


d) The Company shall not be obliged to provide you with work at any time after
the notice of termination is given by either party and the Company may in its
absolute discretion take one or more of the following steps in respect of all or
part of the unexpired period of notice (provided that this shall not amount to
more than 6 months if the notice period is longer):


i)
require you to comply with such conditions as the Company may specify in
relation to attending or remaining away from the place of business of the
Company, should you be required to remain away from the office you will be
required to take any outstanding holiday during this period of lawful
suspension, agreeing the days in advance with management;

ii)
Assign you to such other duties as the Company shall in its absolute discretion
determine consistent with your status and standing in the Company;

iii)
Withdraw any powers invested in you or suspend or vary any duties or
responsibilities assigned to you consistent with your status and standing in the
Company.



e) On termination of the Contract for whatever reason you must return to the
Company all reports, documents, computer disks, working papers and any other
information (in whatever form) received in the course of your employment. In
addition all other Group property must be returned.








Page 6

2007Z

--------------------------------------------------------------------------------





Company Procedures:
The Associate Handbook and the Global Policy Manual contain details of the
Company Procedures affecting your terms and conditions of employment, including
our Ethical Code, the Equal Opportunities Policy, Performance Improvement,
Disciplinary, Appeals and Grievance procedures which should be read in
conjunction with your Contract of Employment.


These documents are available in electronic format on the Company's intranet
site. It is your responsibility to familiarise yourself with these documents,
and to note amendments of which you will be advised from tune to time.


You are specifically advised that it is your responsibility to comply with the
Company's policies, rules and procedures, including those contained within the
Willis Excellence Model and other compliance documents, as varied or
supplemented by it from time to time. Failure to comply with the Company's
policies, rules and procedures will be a disciplinary offence and be dealt with
in accordance with the Company's disciplinary procedures.


Regulatory Requirements:
You are required to comply with all reasonable requests, instructions and
regulations (whether statutory or otherwise) which apply to your employment from
time to time including any relevant requirements of the FSA and/or any other
relevant regulator. It is your responsibility to familiarise yourself with all
such regulations and requirements as made available to you by the Company.


It is a condition of your employment that you demonstrate and maintain
competence for the role you carry out, through the initial completion and
passing of relevant modules of Insurance Essentials, and of any other training
packages and tests introduced by the Company from time to time thereafter, In
the event of you failing to maintain and demonstrate competence for your role
the Company will follow the Performance Improvement Procedure.


Data Protection:
In order to meet statutory requirements, the Company, as your employer, is
required to collect, process and retain h1fmmation, which the Data Protection
Act 1998 defines as sensitive personal data. By signing this Contract you are
expressly agreeing to the Company collecting, processing and retaining the
following information relating to:


a)Ethnic origin- to ensure equality of opportunity;
b)Physical or mental health or condition -as part of sickness records;
c)Disabilities-to facilitate adaptations in the workplace; and
d)
Criminal convictions - to comply with the Rehabilitation of Offenders Act.



This information, which will be held securely by Human Resources and, where
applicable, Occupational Health departments, is processed in accordance with the
principles set out in the Data Protection Act. You have the right to inspect
such information and, if necessary, require corrections to be made if the
information held about you is inaccurate. Should you wish to inspect or amend
any sensitive personal data held about you, then please contact Human Resources.


The Company has an integrated Global Payroll and HR database the


Page 7

2007Z

--------------------------------------------------------------------------------





server for which .is located in the US. By accepting this contract you agree
that the Company may input relevant personnel records into these databases,
which will be transferred to the US for processing. The US         does not have
equivalent data protection law to that of the UK, however it is the Company's
policy to maintain the same rigorous standards with regard to the processing of
data in the US as in the UK.


Collective Agreements:
There are no collective agreements in force that will affect your employment
with the Group.





This Agreement (comprising this contract of employment and associated offer
letter) supersedes any existing or prior arrangements between you and the
Company or any subsidiary or associated Company of Willis Limited. In the event
of differing terms, the offer letter will prevail.




















































































Page 8

2007Z

--------------------------------------------------------------------------------





Definitions:
For the purposes of this contract the following definitions shall apply:


"Group" means the Company and any holding company or subsidiaries of the Company
or any such holding company from time to time.


"Client'' means any person, firm, company or other organisation who or which as
at the date your employment terminates or at any time during the 12 months prior
to that date:
I)
gives or is in the habit of giving instructions directly m· through an
Intermediary to the Company or any other company in the Group concerning the
Business; or

i)
is supplied or is in the habit of being supplied directly by the Company or any
company in the Group or indirectly through an Intermediary with services
relating to the-Business; or

ii)
is an insured or reassured or an Intermediary having influence over the
introduction or facilitation or securing of the Business with the Company or any
other company in the Group.



"Business" means the business of a type carried on by the Company or by any
other company in the Group at the date your employment terminates, including but
not limited to the placing or broking of insurance or reinsurance world-wide and
ancillary services, the provision of risk management or risk
transfer advice or due diligence on mergers and acquisitions.


"Intermediary" means any person, firm or company by or through or with whom or
which the Business is introduced and/or facilitated on behalf of an insured or
reassured whether or not such intermediary derives any financial benefit from
the arrangement.


"Prospective Client'' means any person, firm, company or other organisation
engaged in substantive negotiations (which have not yet filially been concluded)
with the Company or with any other
company in the Group in the 12 month period up to the date your employment
terminates for the supply of services by the Company or any other company in the
Group in relation to the Business.


"Global Policy Manual" means the Willis Group Holdings Limited Global Policy
Manual.






Signed for and on behalf of the Company:
/s/ For and on behalf of Willis Limited




I have read and understood the Terms and Conditions stated in the Contract of
Employment document and I confirm my acceptance of them.




Signed: /s/TIM WRIGHT
        
Date: 15/01/08






















Page9    

2007Z